   Case 1:19-md-02875-RBK-JS Document 420 Filed 04/27/20 Page 1 of 7 PageID: 6640




                             MAZIE SLATER KATZ & FREEMAN, LLC
                                        103 Eisenhower Parkway, Suite 207, Roseland, NJ 07068
                                             Phone: (973) 228-9898 - Fax: (973) 228-0303
                                                        www.mazieslater.com

David A. Mazie*                                                                                       Karen G. Kelsen°
Adam M. Slater*°                                                                                      Cheryll A. Calderon
Eric D. Katz*°                                                                                        Adam M. Epstein°
David M. Freeman                                                                                      Cory J. Rothbort*°
Beth G. Baldinger                                                                                     Michael R. Griffith°
Matthew R. Mendelsohn°                                                                                Christopher J. Geddis
David M. Estes
   ________                                                                                              ________

*Certified by the Supreme Court of                                                                    °Member of N.J. & N.Y. Bars
 New Jersey as a Civil Trial Attorney


                                                            April 27, 2020

     VIA ECF

     Honorable Robert Kugler, U.S.D.J.                                  Honorable Joel Schneider, U.S.M.J.
     U.S. District Court - District of New Jersey                       U.S. District Court - District of New Jersey
     Mitchell S. Cohen Building & US                                    Mitchell S. Cohen Building & US
     Courthouse                                                         Courthouse
     1 John F. Gerry Plaza, Courtroom 4D                                1 John F. Gerry Plaza, Courtroom 3C
     4th and Cooper Streets                                             4th and Cooper Streets
     Camden, NJ 08101                                                   Camden, NJ 08101

                Re:        IN RE: VALSARTAN, LOSARTAN,                            &   IRBESARTAN        PRODUCTS
                           LIABILITY LITIGATION
                           Civil No. 19-2875 (RBK/JS)

     Dear Judge Kugler and Judge Schneider:

                I am writing on behalf of the Plaintiffs in advance of the April 29, 2020 Case Management

     Conference. The issues that Plaintiff anticipate for discussion include:

     1. Prioritization of Manufacturer Discovery

                Plaintiffs have reached out to defense liaison counsel to schedule an initial meet and confer

     regarding prioritization of discovery to be produced by the API and Finished Dose Manufacturers,

     in accordance with the Court's recent Order. In that communication, Plaintiffs inquired as to

     whether it would be most efficient to speak as a group, or to speak on a Defendant by Defendant

     basis, since the circumstances of each in terms of what has been obtained, and what will be more
Case 1:19-md-02875-RBK-JS Document 420 Filed 04/27/20 Page 2 of 7 PageID: 6641

 Honorable Robert Kugler, U.S.D.J.
 Honorable Joel Schneider, U.S.M.J.
 April 27, 2020
 Page 2


 or less easily produced, and the priority of needed information, will likely vary from Defendant to

 Defendant.

        The Court also inquired as to the parties' thoughts on depositions. Plaintiffs believe that

 initial depositions should be focused on the parties, witnesses, and issues that will be the focus of

 the initial round of class certification briefing and the initial trial. In broad terms, it is necessary

 for the production of documents and ESI to advance before those depositions can commence;

 however, if the parties can prioritize discovery with these issues in mind, it is not necessary for

 every single document to be produced before depositions commence (provided that follow up

 deposition testimony on documents or information surfacing later due to no fault of the questioning

 party will be permitted if truly needed). In other words, particular witnesses can be deposed as

 long as their custodial files and the relevant categories of documents have been produced, and the

 timing will depend on when those productions can be completed. This will require a very open

 and transparent exchange of information so that the parties can make fully informed decisions and

 commitments.

        There has been no discussion regarding the logistics of the depositions. To some extent,

 there are unknowns that will have to become more concrete, such as the ability of witnesses or

 counsel to travel, and to the extent remote/video technology will be needed, the parties will have

 to work cooperatively to accommodate those realities.

 2. Search Terms

        Defendants again suggest that the search terms should be revisited. For the reasons argued

 on April 15, 2020, and in accordance with the Court's Order, this request should be denied. Aside
Case 1:19-md-02875-RBK-JS Document 420 Filed 04/27/20 Page 3 of 7 PageID: 6642

 Honorable Robert Kugler, U.S.D.J.
 Honorable Joel Schneider, U.S.M.J.
 April 27, 2020
 Page 3


 from the history of this issue, which is well known to the Court, Defendants continue to rely on

 the same arguments already rejected by the Court: the raw numbers of documents and pages

 identified with the search terms is not a basis for relief. That is what is expected in a case of this

 scope. Defendants can review for relevance and exclude irrelevant documents. Moreover,

 Defendants have still failed to produce the detailed data and analytics necessary to support such a

 request, and without which Plaintiffs cannot even consider the request. In particular, after

 receiving Mylan’s radically revised search terms proposal on March 19, 2020, Plaintiffs requested

 the following information from Mylan:

            1. Exactly which modifiers Mylan is requesting be removed from being searched with

                each primary term;

            2. The basis for that request (or the request that the primary term to be deleted from

                the list completely), including but not limited to the number of hits on each primary

                term + modifier combination, number of unique hits on each primary term +

                modifier combination, the overall number of hits for the primary term without any

                modifiers, the overall number of documents upon which these hit searches are being

                run, and any other information Mylan is using as a basis for its request; and

            3. What Mylan has done to determine that the primary + modifier terms that Mylan is

                asking to modify actually represent false positives rather than relevant and

                responsive documents, including but not limited to any preliminary review and/or

                sampling that was done and how that was done.
Case 1:19-md-02875-RBK-JS Document 420 Filed 04/27/20 Page 4 of 7 PageID: 6643

 Honorable Robert Kugler, U.S.D.J.
 Honorable Joel Schneider, U.S.M.J.
 April 27, 2020
 Page 4


         To date, however, all that Mylan has provided is raw hit counts and sizes for the agreed to

 and ordered search terms versus Mylan’s proposed revised search terms. The other Defendants

 have not even provided that information.

         In light of the continued passage of time despite Defendants first nibbling around the edges

 of this issue months ago, and Defendants’ continued failure to appropriately justify their request

 with data, it should be deemed too late to address the agreed, ordered search terms. Any other

 result will re-direct valuable time and resources to re-do negotiations and cause additional delay

 and uncertainty that will only distract from the core work that needs to be conducted to meet the

 current deadlines and to be in a position to move the litigation forward to the dispositive and

 resolution phases.

 3. Class Certification and Initial Trial.

         Plaintiffs look forward to the Court's thoughts and guidance regarding the process and

 timing to begin to address class certification, and an initial trial. These issues were previously

 briefed before the closure of the Courts and the extensive social distancing protections were

 imposed. Plaintiffs are hopeful that their submission can serve as the roadmap, focusing the first

 round of class certification and trial on a discrete subset of Defendants. In light of the delays and

 logistical issues imposed since the submission of the parties' letters, Plaintiffs suggest that the first

 round of class certification briefing should still address the ZHP supply chain; however, the first

 trial should only address the ZHP API and Finished Dose levels, with the other levels of the supply

 chain to be addressed subsequently. That is, the only defendants would be ZHP and its affiliated

 entities, and potentially Teva and Torrent as finished dose manufacturers if the Court chooses to
Case 1:19-md-02875-RBK-JS Document 420 Filed 04/27/20 Page 5 of 7 PageID: 6644

 Honorable Robert Kugler, U.S.D.J.
 Honorable Joel Schneider, U.S.M.J.
 April 27, 2020
 Page 5


 include them., but not unaffiliated defendant Retail Pharmacies or Wholesalers, This would

 provide a tremendous amount of information and guidance across the litigation, while presenting

 a manageable first step toward resolution.

        Defendants’ attempt to capitalize on the extension of manufacturer discovery granted by

 the Court on April 15, 2020 and take a third (or fourth) bite at the apple to brief Rule 12(b)(6)

 motions now ignores the multiple prior directives of this Court to date. Defendants’ twin bases

 for this new bite – a recent Sixth Circuit decision and newly-touted “inefficiencies” with class

 actions – both lack merit.

        First, the Sixth Circuit’s recent decision in the Opiates MDL is inapposite. There, the

 plaintiffs had expressly disavowed any dispensing claims against the pharmacy defendants. See

 Slip Op. at 4 (“Those were claims, as the district court earlier recognized, that the Counties had

 expressly disavowed 18 months before.”). Nineteen months after the district court’s deadline to

 amend the complaint, 10 months after discovery closed, after summary judgment motions had been

 filed, and essentially on the eve of trial, the plaintiffs sought to amend the complaint to add

 dispensing claims against the pharmacy defendants. Id. at 3-4. The District Court permitted this,

 ordered discovery to “proceed anew” on the new dispensing claims, and said the pharmacy

 defendants would not be able to file any Rule 12(b) motions against these claims.

        The Sixth Circuit remanded on the narrow issue of untimely amendment of the complaint.

 That is, the appellate court found that the plaintiffs had expressly disavowed claims that they then

 sought to add back into the case after the deadline to amend. Id. (“In sum, the district court’s

 decision to grant leave to amend was plainly incorrect as a matter of law”). Critically, the Sixth
Case 1:19-md-02875-RBK-JS Document 420 Filed 04/27/20 Page 6 of 7 PageID: 6645

 Honorable Robert Kugler, U.S.D.J.
 Honorable Joel Schneider, U.S.M.J.
 April 27, 2020
 Page 6


 Circuit held its ruling rendered “the petition moot as to the other grounds on which the Pharmacies

 sought relief—namely, that the district court had refused to adjudicate their motions to dismiss[.]”

 Id. at 9.

         The Opiates MDL bears no semblance procedurally to this MDL. Plaintiffs here have not

 disavowed any claims against any defendants; they timely amended the master complaints to

 identify claims against Wholesaler and Retail Defendants; discovery has barely begun in earnest

 (indeed, Plaintiffs’ very modest proposed document requests to Wholesaler and Retail Pharmacy

 Defendants remain unserved pending resolution of macro-issue discovery issues currently being

 briefed); and, perhaps most importantly, this Court has not told any defendant it cannot file a Rule

 12(b)(6) motion. Rather, as this Court has stated numerous times, it will afford defendants a full

 opportunity to assert Rule 12(b) defenses. Thus, the Sixth Circuit’s decision has no bearing in this

 case.

         Second, Defendants new idea that any class action would be “inefficient” flies in the face

 of decades of Rule 23 jurisprudence. The entire point of Rule 23 is to attain procedural efficiencies

 for the litigants and the judicial system. Any arguments about the superiority of the class device

 are best addressed in the context of Plaintiffs’ forthcoming Rule 23 motion, not now.

         Finally, Defendants’ argument that the extended discovery deadlines provide the perfect

 opening to engage in motion to dismiss practice is concerning, to say the least. During the

 argument on April 15, 2020, defense counsel presented an impassioned plea as to why outside

 counsel would not be able to process and produce ESI that was fully collected in December and

 January, following the entry of the key Orders in December 2019, until mid-July at the earliest.
Case 1:19-md-02875-RBK-JS Document 420 Filed 04/27/20 Page 7 of 7 PageID: 6646

 Honorable Robert Kugler, U.S.D.J.
 Honorable Joel Schneider, U.S.M.J.
 April 27, 2020
 Page 7


 Now, defense counsel suddenly has the available time to turn its attention to filing complex

 dispositive motions, which would undoubtedly serve to divert the parties’ and the Court’s attention

 away from the discovery process. Simply put, the procedural landscape, especially in light of

 defense counsel’s representations to the Court, and the Court’s reliance thereon, should also result

 in denial of this request at this time.

         Thank you for your courtesies and consideration.

                                           Respectfully,



                                           ADAM M. SLATER
